                    Case 5:19-cv-01131-FB Document 5 Filed 02/18/20 Page 1 of 1


                                  IN THE UNITED STATES DISTRICT COURT
                                   FOR THE WESTERN DISTRICT OF TEXAS
                                          SAN ANTONIO DIVISION

JULIAN LOPEZ,                                              §
                                                           §
       Plaintiff,                                          §
                                                           §
VS.                                                        §            CIVIL ACTION NO. SA-19-CA-1131-FB
                                                           §
TOLTECA ENTERPRISES, INC. d/b/a PHOENIX                    §
RECOVERY GROUP, LLC,                                       §
                                                           §
       Defendant.                                          §

                                              SHOW CAUSE ORDER

       The Court has considered the docket status of the above-styled and numbered cause.

       On September 17, 2019, the plaintiff filed his Complaint in this Court, and Defendant’s Original Answer was

filed on December 13, 2019 (docket #3). On December 16, 2019, this Court entered an Order for Scheduling

Recommendations and Advisory Concerning Magistrate Judge Assignment ordering the parties to submit a proposed

scheduling order to the Court “within the earlier of 90 days after any defendant has been served or 60 days after

any defendant has appeared.” (Docket #4, emphasis in original).                 Therefore, the parties’ scheduling

recommendations were due on or about February 11, 2020. To date, the parties have failed to file the proposed

Scheduling Order as ordered.

       Accordingly, IT IS HEREBY ORDERED that the parties shall file with the Court a proposed scheduling order

in accordance with the Order for Scheduling Recommendations or show cause why the cause of action should not

be dismissed for lack of prosecution and/or for failure to comply with a court order pursuant to rule 41 of the Federal

Rules of Civil Procedure. The parties shall file their response no later than February 27, 2020. Failure to respond

by the deadline will result in the dismissal of this cause of action.

       It is so ORDERED.

       SIGNED this 18th day of February, 2020.


                                                       _________________________________________________
                                                        FRED BIERY
                                                        UNITED STATES DISTRICT JUDGE
